     Case 2:21-cv-00012-DPM-JJV Document 29 Filed 08/16/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

MICHAEI/ACHILLES ROMULUS GENTRY
ADC #142633                                                  PLAINTIFF

v.                      No. 2:21-cv-12-DPM-JJV

ROOSEVELT G. BARDEN, Captain,
E.A.R.U; JEREMY J. SYKES, Sergeant,
E.A.R.U.; ANTHONY JACKSON, Deputy
Warden, E.A.R.U.; MORIEON KELLY,
Captain, E.A.R.U.; and TERRANCE
DANIELS, Corporal, E.A.R.U.                              DEFENDANTS

                                ORDER
     Gentry agrees that Jackson should be dismissed from this lawsuit.
Doc. 27. The Court adopts Magistrate Judge Volpe's unopposed partial
recommendation, Doc. 26.      FED.    R. Crv. P. 72(b) (1983 addition to
advisory committee notes). Motion for summary judgment, Doc. 21,
granted.   Gentry's claims against Jackson are dismissed without
prejudice for failure to exhaust.
     So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge
